Citation Nr: 1108474	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-16 737	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for sinusitis and rhinitis, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to November 1995.

This appeal to the Board of Veterans Appeals (Board) arises from a December 2007 rating action that denied a rating in excess of 30% for sinusitis and rhinitis.

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the VCAA, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal has not been accomplished.  

The Veteran contends that his sinusitis and rhinitis are more disabling than currently evaluated.    

Appellate review discloses that, since the last VA examination in October 2007, the Veteran underwent placement of a nasal septal button at the Murfreesboro Medical Clinic in April 2010.  The diagnosis was anterior septal perforation.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

At the August 2010 Board hearing, the veteran's representative requested a new VA examination of the Veteran to determine the post-surgical nature and degree of severity of his sinusitis and rhinitis.  As the current degree of severity of the veteran's sinusitis and rhinitis is unclear, the Board finds that due process of law requires that this case must be remanded to the RO to obtain a VA otolaryngological examination of the Veteran by a physician prior to an appellate decision on the claim on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of the claim.  See 38 C.F.R.   § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.   If the Veteran does not report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of any notice of the date and time of the examination sent to him by the VA medical facility at which it was to have been conducted.

The record also reflects that outstanding VA medical records should be obtained prior to the new VA examination.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board finds that copies of the complete records of all treatment and evaluation of the veteran's sinusitis and rhinitis at the Nashville and Murfreesboro, Tennessee VA Medical Centers (VAMCs) from 2007 up to the present time should be obtained and associated with the claims folder.  The Board points out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The RO should also contact the appellant and request him to furnish written authorization permitting the release to the VA of copies of all medical records of his treatment and evaluation for sinusitis and rhinitis up to the present time at the Murfreesboro Medical Clinic (including records of treatment by Andrew Ford, M.D.), 1004 N. Highland Avenue, Murfreesboro, Tennessee 37130.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain copies of the complete records of all treatment and evaluation of the veteran's sinusitis and rhinitis at the Nashville and Murfreesboro, Tennessee VAMCs from 2007 up to the present time.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.

2.  The RO should contact the appellant and request him to furnish written authorization permitting the release to the VA of copies of all medical records of his treatment and evaluation for sinusitis and rhinitis up to the present time at the Murfreesboro Medical Clinic (including records of treatment by Andrew Ford, M.D.), 1004 N. Highland Avenue, Murfreesboro, Tennessee 37130.  The RO should then obtain any additional evidence for which the appellant provides sufficient information and authorization following the procedures prescribed in 38 C.F.R. § 3.159.

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA otolaryngological examination by a physician.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  

All indicated tests and studies (to include X-rays, as appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should describe the nature and degree of severity of the veteran's sinusitis and rhinitis, and report whether the disability is manifested by (a) 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment; (b) more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; (c) chronic osteomyelitis following radical surgery; or (d) near-constant sinusitis characterized by headaches, pain, and tenderness of an affected sinus, and purulent discharge or crusting after repeated surgeries.  (The examiner is reminded that, for VA purposes, an "incapacitating episode" of sinusitis means one that requires bed rest and treatment by a physician.)

The physician should also report the effect of the veteran's sinusitis and rhinitis on his employability.   

All examination findings, together with the complete rationale for the comments and opinions expressed, should be set forth in a printed (typewritten) report.

5.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for any scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
8.  Unless the benefit sought on appeal is granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

